DECISION AND JUDGMENT ENTRY
{¶ 1} This matter is before the court on the petition of relator, John J. Zakrzewski, who requests that this court issue a writ of mandamus, pursuant to R.C. Chapter 2731, ordering respondent, the Lucas County Common Pleas Court, to provide him with a copy of the original transcript, presentence report, all discovery and other information contained in case number CR-00-2389.
 {¶ 2} However, relator has failed to comply with the mandatory requirements of R.C. 2969.25(A). See State ex rel. Alford v. Winters
(1997), 80 Ohio St.3d 285, 286. Additionally, relator has failed to comply with 6th Dist.Loc.App.R. 7(A).
 {¶ 3} Due to relator's failure to comply with R.C. 2969.25(A) and 6th Dist.Loc.App.R. 7(A), the petition is dismissed sua sponte. Relator to pay costs.
PETITION DISMISSED.
Peter M. Handwork, J., Melvin L. Resnick, J., and Richard W. Knepper,J., CONCUR.